Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
IDS, filed June 27, 2021, March 16, 2020, July 30, 2021, and November 12, 2021, have been considered.
Claims 1-473 are cancelled.
Claims 474-507, filed July 30, 2021, are examined on the merits.
In the remarks section, filed July 30, 2021, Applicant’s discussion directed non-statutory subject under USC 101 has been acknowledged.
Applicant inquired about status of claims 494-504.  The instant Office Action replaces the Office Action mailed April 26, 2022 to correct an inadvertent typographical error.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 474 and 486 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 11204906 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are directed to an embodiment of the instant pending claims.
16820457
U.S. Patent No. 11204906 B2
Claim 474, Buneman discloses a method of combining at least a first tree hierarchy, or a portion thereof, and a second tree hierarchy, or a portion thereof, to yield a third tree hierarchy, or a portion thereof, at least one of the first, the second, and/or the third tree, or the portions thereof, respectively includes content from one or more databases, the method comprising:
accessing instructions from one or more physical memory devices for execution by one or more processors;
executing instructions accessed from the one or more physical devices by the one or more processors;
storing, in at least one of the physical memory devices, binary digital values resulting from having executed the instructions on the one or more processors;
wherein the executed instructions combine tree hierarchies, or the portions thereof;  
wherein the executing the tree hierarchy combination comprises:
accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof, and
forming the third tree hierarchy, or the portion thereof, based, at least in part on combining the one or more first symbol values and the one or more second symbol values and/or combining the first and the second tree hierarchies, or the portions thereof.
Claim 1, A method of merging at least a first complex two dimensional graphical hierarchy and a second complex two dimensional graphical hierarchy to yield a third complex two dimensional graphical hierarchy, the first, second and/or third complex two dimensional graphical hierarchies are respectively in the form of a labeled tree hierarchy that includes content from one or more databases, the method comprising: accessing instructions from one or more physical memory devices for execution by one or more processors; executing instructions accessed from the one or more physical devices by the one or more processors; storing, in at least one of the physical memory devices, binary digital signal values resulting from having executed the instructions on the one or more processors; wherein the executed instructions merge complex two dimensional graphical hierarchies; and wherein executing the complex two dimensional graphical hierarchy merger instructions comprises: accessing from the one or more physical memory devices, a first symbol value corresponding to the first complex two dimensional graphical hierarchy and a second symbol value corresponding to the second complex two dimensional graphical hierarchy, the first and second symbol values are based, at least in part, on a stored association between symbol values and labeled tree hierarchies, wherein the complex two dimensional graphical hierarchies that are merging respectively have a corresponding symbol value; combining the first symbol value and the second symbol value; and forming the third complex two dimensional graphical hierarchy based, at least in part, on the combining the first symbol value and the second symbol value.
486. An apparatus comprising: one or more processors that are coupled to one or more physical memory devices, the one or more physical memory devices are to store executable instructions and are to store binary digital signal quantities, as physical memory states, wherein the executable instructions accessible from the one or more physical memory devices for execution by the one or more processors; wherein the one or more processors are able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, the binary digital signal quantities to at least partially comprise content for one or more databases, or a portion thereof, wherein the executable instructions are executable to combine tree hierarchies; 
Wherein the tree hierarchy combination instructions are to: 
access, from the one or more physical memory devices, one or more first symbol values to correspond to a second tree hierarchy, or portion thereof, and one or more second symbol values to correspond to a second tree hierarchy, or a portion thereof; and
form a third tree hierarchy, or a portion thereof, based, at least in part, on a combination of the one or more first symbol values and the one or more second symbol values and/or a combination of the first and the second hierarchies, or the portions thereof.
14. An apparatus to merge at least a first complex two dimensional graphical hierarchy and a second complex two dimensional graphical hierarchy to yield a third complex two dimensional graphical hierarchy, the first, second and/or third complex two dimensional graphical hierarchies are to be respectively in the form of a labeled tree hierarchy that is to include content from one or more databases, the apparatus comprising: one or more processors coupled to one or more physical memory devices are to store executable instructions and are to store binary digital signal quantities, as physical memory states, wherein the executable instructions are accessible from one or more physical memory devices for execution by the one or more processors; the one or more processors are able to store in at least one of the physical memory devices, binary digital signal quantities, if any, that are to result from execution of the instructions on the one or more processors, wherein the accessed instructions are executable to merge complex two dimensional graphical hierarchies: and wherein the complex two dimensional graphical hierarchy merger instructions are executable to: access from the one or more physical memory devices, a first symbol value that is to correspond to the first complex two dimensional graphical hierarchy and a second symbol value that is to correspond to the second complex two dimensional graphical hierarchy, the first and second symbol values are to be based, at least in part, on a stored association between the symbol values and labeled tree hierarchies, wherein the complex two dimensional graphical hierarchies to be merged are respectively to have a corresponding symbol value; combine the first symbol value and the second symbol value; and form the third complex two dimensional graphical hierarchy based, at least in part, on the combination of the first symbol value and the second symbol value.

BASIS FOR OBVIOUSNESS
The conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference allowed claim(s) because the examined application claim would have been obvious over the reference claim(s).  It is noted that the instant claimed invention does not explicitly recite “merging…complex two dimensional graphical”, however, the instant pending claims is directed to “combining at least a first tree hierarchy…”  The allowed claims 1 and 14 specify that “two dimensional graphical hierarchies are respectively in the form of a labeled tree hierarchy that includes content from one or more databases.”   Therefore, it would have been obvious to one of ordinary skill in the art to use the method of the instant invention as directed to “two dimensional graphical hierarchies.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 474-493 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 474 recites “or a portion thereof…” throughout the claim, however, the specification as originally filed does not provide written support for the new limitations.  The same issue is present in claim 486.  Claims 475-485 and 487-497 are rejected for being dependent from claim 474 or 486.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 474-504 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buneman et al. (Buneman hereafter, US 5,978,790 A provided in the IDS filed June 27, 2021) in view of Aggarwal et al. (Aggarwal hereafter, US 5,781,906 A provided in the IDS filed June 27, 2021).

It is noted that the limitation of “or a portion thereof…” has been attributed with the broadest reasonable interpretation (BRI) for the instant prior art rejection.  For example, any portion of the hierarchy tree in Buneman reasonably describes the limitation of “or a portion thereof…”

Claim 474, Buneman discloses a method of combining at least a first tree hierarchy, or a portion thereof, and a second tree hierarchy, or a portion thereof, to yield a third tree hierarchy, or a portion thereof, at least one of the first, the second, and/or the third tree, or the portions thereof, respectively includes content from one or more databases, the method comprising:
accessing instructions from one or more physical memory devices for execution by one or more processors (column 6, line 64, to column 7, line 4, e.g. database restructuring device includes a controller 402, a memory 404, an expression processor 406, and a mass storage interface 408. All of the above components are interconnected through a bus 410. The database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408);
executing instructions accessed from the one or more physical devices by the one or more processors (column 6, line 66, e.g. an expression processor);
storing, in at least one of the physical memory devices, binary digital values resulting from having executed the instructions on the one or more processors (column 6, line 64, to column 7, line 4, e.g.  database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408);
wherein the executed instructions combine tree hierarchies, or the portions thereof (column 2, line 63, e.g. tree hierarchy; 
wherein the executing the tree hierarchy combination comprises:
accessing from the one or more physical memory devices, one or more first symbol values corresponding to the first tree hierarchy, or the portion thereof (claim 7, e.g. selecting a second portion of the first edge-labeled tree, the second portion being identified by the pattern of the at least one tree element of the first edge-labeled tree), and
forming the third tree hierarchy, or the portion thereof, based, at least in part on combining the one or more first symbol values and the one or more second symbol values and/or combining the first and the second tree hierarchies, or the portions thereof (claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree).
However, Buneman does not explicitly disclose binary digital signal values.  Aggarwal discloses binarization stage constructs a binary tree such that the entries in the leaf nodes correspond to the spatial data objects. The compression stage converts the binary tree into a tree for which all but the leaf nodes and the parent nodes of all leaf nodes have branch factors of M. In the binarization stage, a weighting or skew factor is used to achieve flexibility in determining the number of data objects to be included in each of the partitions to obtain a tree structure with desirable query performance. Thus the index tree constructed is not required to be height balanced. This provides a means to trade-off imbalance in the index tree in order to reduce the number of pages which need to be accessed in a query (Abstract).  One of ordinary skill in the art at the time of the invention would have been motivated by Aggarwal to improve the method of Buneman to achieve flexibility in determining the number of data objects to be included in each of the partitions to obtain a tree structure with desirable query performance.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Buneman with the binary tree of Aggarwal to achieve flexibility in determining the number of data objects to be included in each of the partitions to obtain a tree structure with desirable query performance.
Claim 475, Buneman as modified discloses the symbol values comprise alphanumerical symbol values stored in the form of binary digital signal values (Buneman, column 4, lines 15-19, e.g. numerical values).
Claim 476, Buneman as modified discloses the symbol values comprise numerical symbol values stored in the form of binary digital signal values (Aggarwal, Abstract, e.g. constructs a binary tree such that the entries in the leaf nodes correspond to the spatial data objects).
Claim 477, Buneman as modified discloses wherein the symbol values comprise symbol values (Buneman, column 4, lines 15-19, e.g. numerical values).
Claim 478 Buneman as modified discloses the symbol values are converted to binary digital signal values (Aggarwal, Abstract, e.g. constructs a binary tree such that the entries in the leaf nodes correspond to the spatial data objects).
Claim 479, Buneman as modified discloses the forming the third tree or the portion thereof, the first and second hierarchies in the form of edge and/or node labeled trees, or portions thereof (Buneman, claim 7, e.g. selecting a second portion of the first edge-labeled tree, the second portion being identified by the pattern of the at least one tree element of the first edge-labeled tree).
Claim 480, Buneman as modified discloses the first and second hierarchies, or the portions thereof, comprises converting the first and the second tree complex, or portions thereof, to hierarchies in the form of edge and/or node labeled trees, or portions thereof (Buneman, claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree).
Claim 481, Buneman as modified discloses at least one of the first and/or the second tree hierarchies, or the portions thereof, includes at least one null symbol value (Buneman, Figure 7, e.g. “Empty Tree”).
Claim 482, Buneman as modified discloses the forming the third tree, or the portion thereof, comprises combining the first and the second hierarchies, or the portions thereof (Buneman, claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree), wherein at least one tree hierarchy, or the portion thereof,that includes at least one null symbol (Figure 7, e.g. “Empty Tree”).  
Claim 483, Buneman as modified discloses wherein the forming the third tree , or the portion thereof, comprises the first and the second hierarchies, or the portions thereof (Buneman, claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree… constructing a third edge-labeled tree starting with the second edge-labeled tree, wherein the third edge-labeled tree is constructed by: selecting at least a portion of the second edge-labeled tree based on at least one pattern of at least one tree element of the second edge-labeled tree; generating at least one portion of the third edge-labeled tree; and constructing  the third edge-labeled tree based on the generated at least one portion of the third edge-labeled tree), wherein the tree hierarchies, or the portions thereof, respectively, include at least one null symbol (Figure 7, e.g. “Empty Tree”).
Claim 484, Buneman as modified discloses the first and the second hierarchies, or the portions thereof, are in the form of edge and/or node labeled trees, or portions thereof (Buneman, claim 7, e.g. combining the second portion of the first edge-labeled tree with at least one specified tree element to form the at least one portion of the second edge-labeled tree).
Claim 485, Buneman as modified wherein the symbol values are based, at least in part, on a stored association between symbol values and tree hierarchies, or the portions thereof, and wherein the stored association is stored in memory as a look up table (Buneman, column 6, lines 64-67, e.g. database restructuring device 400 restructures a database that is stored either in the memory 404 or in a mass storage device that is accessible through the mass storage interface 408).
Claims 486-504, Buneman as modified discloses an apparatus and article for implementing the above cited method.  Further, as for the limitation of “binary digital signal quantities”, the instant specification disclose “It has proven convenient at times, principally for reasons of common usage, to refer to these signals as bits, data, values, elements, symbols, characters, terms, numbers, numerals and/or the like. It should be understood, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels.” The disclosure by Buneman as modified directed to numerals (Buneman, column 4, lines 15-19, e.g. numerical values) has been reasonably interpreted as the claimed “binary digital signal quantities” as exemplified by the specification as originally filed.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152